FILED: June 3, 2011

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                               No. 09-4760
                          (1:08-cr-00086-WDQ-9)


UNITED STATES OF AMERICA,

                   Plaintiff - Appellee,

           v.

ALLEN SMITH, a/k/a Poe,


                   Defendant - Appellant.




                                   O R D E R


    The    Court    amends   its    opinion    filed   May   17,   2011,   as

follows:

    On page 15, first full paragraph, line 14, the word “reversing”

is changed to “affirming,” and on line 15, the word “denial” is

changed to “grant.”



                                         For the Court – By Direction


                                                /s/ Patricia S. Connor

                                                        Clerk
                                               Filed:   May 18, 2011

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-4760
                       (1:08-cr-00086-WDQ-9)


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

           v.

ALLEN SMITH, a/k/a Poe,

                Defendant - Appellant.



                             O R D E R


           The Court amends its opinion filed May 17, 2011, as

follows:

           On page 18, second full paragraph, lines 4-6 -– the

word “at” is inserted after “838 F. 2d” and before “108”; a

space is added between “F.” and “Supp.” and between “Supp.” and

“2d”; and the second “___,” after “F. Supp. 2d” is deleted.



                                    For the Court – By Direction

                                         /s/ Patricia S. Connor
                                                   Clerk
                       PUBLISHED


UNITED STATES COURT OF APPEALS
             FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                v.                         No. 09-4760
ALLEN SMITH, a/k/a Poe,
             Defendant-Appellant.
                                       
        Appeal from the United States District Court
         for the District of Maryland, at Baltimore.
           William D. Quarles, Jr., District Judge.
                  (1:08-cr-00086-WDQ-9)

                 Argued: January 25, 2011

                  Decided: May 17, 2011

    Before KING, AGEE, and DAVIS, Circuit Judges.



Affirmed by published opinion. Judge Davis wrote the major-
ity opinion, in which Judge King concurred, and in which
Judge Agee concurred except as to Part II.B. Judge Agee
wrote a separate opinion concurring in part and concurring in
the judgment.


                         COUNSEL

ARGUED: Sicilia Englert, LAWLOR & ENGLERT, LLC,
Greenbelt, Maryland, for Appellant. Christopher M. Mason,
2                   UNITED STATES v. S MITH
OFFICE OF THE UNITED STATES ATTORNEY, Balti-
more, Maryland, for Appellee. ON BRIEF: Rod J. Rosen-
stein, United States Attorney, Baltimore, Maryland, for
Appellee.


                          OPINION

DAVIS, Circuit Judge:

   In this appeal from a 151-month sentence based on Appel-
lant Allen Smith’s guilty plea, we explore the interrelation-
ship of the Fifth Amendment due process requirement that a
guilty plea be voluntary and the Sixth Amendment guarantee
that an accused enjoy "the Assistance of Counsel."

   During the proceedings below, Smith advised the district
court that his relationship with counsel was irretrievably frac-
tured and requested on several occasions that the district court
appoint substitute counsel. The district court refused Smith’s
requests, peremptorily advising him, before fully exploring
the reasons for the disharmony between Smith and his coun-
sel, that he had "been appointed one lawyer, and one lawyer
is your free limit."

   Eventually, Smith entered into a plea agreement with the
Government and pled guilty; the guilty plea hearing complied
unerringly with the formalities dictated by Federal Rule of
Criminal Procedure 11. Nevertheless, by the time of the ensu-
ing sentencing hearing, disputes between Smith and his
appointed counsel had reemerged, and Smith again asked the
district court to appoint substitute counsel. The district court
refused.

  Before us on appeal (now represented by substitute
appointed counsel) Smith argues that his guilty plea was ren-
dered involuntary by the court’s refusal of his request for sub-
                     UNITED STATES v. S MITH                      3
stitute trial counsel and that, at sentencing, the court likewise
erred when it denied his renewed request for substitution. We
have carefully considered Smith’s contentions and we con-
clude that, viewing all that transpired below, he has not made
a substantial showing that his guilty plea was involuntary.
This conclusion is based on our determination that the district
court’s refusal to appoint substitute counsel did not, under the
circumstances, deprive Smith of the meaningful assistance of
counsel.

   Similarly, we conclude that the district court’s subsequent
refusal to grant Smith’s request for substitution of counsel for
purposes of the sentencing hearing did not violate Smith’s
rights, in light of all that had gone before its refusal and the
circumstances of the sentencing hearing itself. Accordingly,
we affirm the judgment of the district court.

                                I.

                               A.

   Smith was charged on February 21, 2008 in a twenty-count
indictment naming twenty-eight defendants with conspiracy
to participate in a racketeering enterprise, in violation of 18
U.S.C. § 1962(d), and conspiracy to distribute and possess
with intent to distribute controlled substances, in violation of
21 U.S.C. §846. He was alleged to be a member of Tree Top
Pirus, a subset of the Bloods gang.

  The district court appointed a distinguished member of the
federal trial bar to represent Smith on March 24, 2008. The
court ordered Smith detained pending trial and, in light of the
number of defendants joined in the indictment, it scheduled
separate groupings of defendants for separate trials. Smith
was in the group assigned a trial date of July 6, 2009.

   In February and March 2009, Smith wrote three letters to
the district court complaining about his trial counsel’s repre-
4                   UNITED STATES v. S MITH
sentation. Counsel had accepted the terms of the Govern-
ment’s discovery agreement (a customary practice among the
defense bar in the district), which precluded him from making
copies of the discovery materials for Smith to retain; however,
counsel and Smith could review the materials at the detention
facility where Smith was being held. Smith objected to this
arrangement and expressed concerns in his first letters to the
district court about potential collusion between his trial coun-
sel and the prosecution. In his final letter, dated March 30,
2009, Smith informed the court that his counsel "was not very
happy" about Smith’s prior correspondence with the court and
had told Smith to "contact [the court] and ask that another
lawyer be appointed." J.A. 59. Smith asked that the court
"possibly consider appointment of alternate counsel," worried
that counsel was "so mad . . . my defense will be sabotaged."
Id.

   Despite Smith’s evident dissatisfaction with his counsel,
the latter was actively engaged in plea negotiations with the
Government on Smith’s behalf before and after March 30,
2009. At some point during this period, the district court
scheduled Smith’s rearraignment for April 23, 2009. The
Government believed, based on its negotiations with Smith’s
counsel, that Smith would enter a guilty plea pursuant to Fed-
eral Rule of Criminal Procedure 11, pleading guilty to con-
spiracy to participate in a racketeering enterprise (Count One
of the indictment) in conformity with a written plea offer
dated April 3, 2009.

   Instead, when court convened on April 23, 2009, Smith
immediately asked to address the court. He told the court that
he could not "go about signing this plea [agreement]" with
trial counsel "not really representing me." J.A. 61. He
reported that counsel had "called [him] an asshole for me ask-
ing him a question" when they met just before the hearing,
and he reiterated what he had expressed in his earlier letters
to the court: that he was "not happy with my representation."
Id. The district court told Smith "one lawyer is your free
                        UNITED STATES v. S MITH                           5
limit" and specifically instructed him that his "choices in this
matter" were three: "Learn to work with [appointed trial coun-
sel], hire a lawyer, or represent yourself." J.A. 62.

   The district judge then entered into a detailed discussion
with Smith about his complaints. When Smith asserted that he
had been "ask[ing] [counsel] to do certain things to help me
in this case, and he’s not doing it," the court inquired further.
J.A. 63. Smith pointed to a petition for a writ of coram nobis
that he wished counsel to file for him in order to challenge
certain prior state court convictions, and counsel explained
that he was investigating the factual predicates for such a peti-
tion.1 The court decided to postpone the guilty plea proceed-
ings to allow counsel to pursue coram nobis relief and to
permit Smith to consider hiring alternate counsel.

   The Rule 11 hearing resumed thirteen days later on May 6,
2009. At that point, according to counsel’s statements at the
hearing summarizing his course of dealing with Smith over
the period of his representation, he had met with Smith at the
Allegany County Detention Center [located approximately
150 miles from Baltimore] "four or five times . . . and [had]
conferred with the defendant [in Baltimore]." J.A. 89-90. Ear-
lier that day, Smith and counsel had signed the plea agree-
ment the Government had offered on April 3. Smith signed
both the plea agreement and the separate factual stipulation
under the following statement: "I am completely satisfied
with the representation of my attorney." J.A. 77, 84.

   During the plea colloquy (which complied entirely with the
dictates of Rule 11), after Smith had been placed under oath,
  1
    The effect of Smith’s three prior state-court drug distribution convic-
tions was to render Smith a "career offender" under § 4B1.1 of the advi-
sory Sentencing Guidelines, nearly doubling his offense category from
offense level 16 (after acceptance of responsibility credit) to 29 (same).
Thus, Smith was anxious to challenge those convictions, all of which
occurred in 2002.
6                   UNITED STATES v. S MITH
the court asked Smith about counsel’s representation, telling
him, "If you’ve got a problem, you’ve got to [let me] know
about it now." J.A. 91. Smith replied that counsel was "all
right" and that he, Smith, was "all good with it." Id. Yet Smith
was less than enthusiastic in his endorsement of counsel:
when the court asked if Smith was "currently satisfied with
his services," Smith replied, "I have no choice but to be, Your
Honor. I’m keeping it honest, Your Honor." J.A. 92 (emphasis
supplied). As Smith had explained moments before, "I mean
we had our ups and downs, but I’m here to go through with
it today." J.A. 91. When asked by the district court if they had
"worked out those ups and downs," Smith replied, "Yes." Id.

   The court also asked Smith why he was pleading guilty.
Smith initially said he was pleading "so I won’t have to get
life" and maintained that he was "n[o]t guilty," but he imme-
diately recanted and stated he was "pleading guilty because
I’m guilty." J.A. 103-04. The court asked, "Well, which is it?"
and Smith repeated, "I’m guilty." J.A. 104. Before the conclu-
sion of the proceeding, the district court accepted Smith’s
guilty plea.

   Just before the hearing concluded, counsel volunteered to
the court that, despite "some disagreement and dissatisfaction
on both sides earlier," he thought that he and Smith were
"now back on track" and that Smith was "satisfied that I’m
doing everything that I can for him." J.A. 104-05.

                              B.

   Smith’s sentencing hearing was held on August 14, 2009.
The hearing opened with a reference by defense counsel to an
eighteen-page document he had forwarded to the district
judge’s chambers, a "Memorandum in Aid of Sentencing,"
which Smith had prepared with the assistance of a friend, not
counsel. Smith then spoke about his continuing problems with
counsel:
                    UNITED STATES v. S MITH                    7
    [L]ast time I was here, if you notice, me and [coun-
    sel], we ain’t getting along, and it’s still continuing
    . . . . I feel as though [counsel] ain’t got my best
    interests in representing me, and he just told me
    downstairs that he would let you know yourself [sic]
    that he’s withdrawing from being my counsel.

J.A. 110. The court asked about the status of the coram nobis
petition, and counsel explained that his research indicated that
Smith had waived his right to seek coram nobis relief by fail-
ing to timely apply for leave to appeal the prior convictions
(each based on Smith’s guilty pleas) as required under state
law. Counsel then detailed his last face-to-face meeting with
Smith.

   The two met on June 24, 2009, to discuss the presentence
investigation report (PSR), but the conversation quickly
turned to the coram nobis petition. Counsel stated that Smith
then became "belligerent" and correctional officers inter-
ceded, ending the meeting. J.A. 111. Counsel sent the Proba-
tion Office a letter regarding the exceptions Smith had raised
about the portions of the PSR that were discussed before the
meeting ended; he had copied Smith on the letter and told
Smith to review the remainder of the report and to inform the
Probation Office directly of any further exceptions. Counsel
told the court that he had not conducted any further review of
the PSR with Smith and that Smith was planning to again ask
for the appointment of substitute counsel. In that context,
counsel wished to "say to the Court that I do believe that our
relationship, such as it has ever been, has obviously broken
down to the point where we are not able to sit down and have
a rational, reasonable discussion about this case and about the
issues in this case." J.A. 113.

   After counsel apprised the court of the situation, Smith did,
in fact, again request substitute counsel, and the court again
told Smith his only choices were to hire an attorney, to pro-
ceed with the same appointed counsel, or to represent himself.
8                   UNITED STATES v. S MITH
Smith explained that he was unable to retain private counsel
and incapable of representing himself, and no more was said
about Smith’s representation.

   The court asked Smith about the PSR; Smith told the court
that he had read the report and that "the only . . . objection
that I ever had to it" was that it failed to consolidate certain
prior convictions. He also corrected a sentence that mis-
takenly reported that he had requested placement in a mental
health program, when he had instead asked for a drug treat-
ment program. J.A. 119-20. Just before the sentencing hear-
ing, Smith had given counsel a letter confirming Smith’s
participation in the "Creating Lasting Family Connections
Program" at the Allegany County Detention Center and a cer-
tificate of completion from a "men’s issues group," also at the
Detention Center, both of which counsel presented to the
court. J.A. 123.

   Smith said a few words about "asking for another chance,"
being "a father to my kids," and explained that he "really
ha[d]n’t d[one]" anything, he had just been "around . . . the
wrong crowd." J.A. 124. The court then sentenced Smith to
151 months of incarceration, the bottom of the applicable
advisory Sentencing Guidelines offense range, noting that
twelve and a half years was appropriate given that, among
other things, Smith had suffered multiple gunshots on two dis-
tinct occasions and still had not been dissuaded from a life of
drug crime.

   Smith brought a timely appeal challenging both his guilty
plea and his sentence. Though the plea agreement stated that
Smith would waive the right to appeal any sentence at the bot-
tom of the applicable Guidelines range, the Government has
elected not to enforce that provision.   Cf. United States v.
Attar, 38 F.3d 727, 732-33 (4th Cir. 1994) (noting general
appeal waiver did not waive defendant’s right to appeal his
sentence on the ground that the proceedings following the
entry of his guilty plea were conducted in violation of his
                     UNITED STATES v. S MITH                      9
Sixth Amendment right to counsel). After filing a notice of
appeal on behalf of Smith (as specifically instructed by the
district court), counsel moved to withdraw as appellate coun-
sel. We granted counsel’s motion and appointed substitute
counsel.

                                II.

   On appeal Smith alleges that his guilty plea was involun-
tary because the district court erroneously denied his requests
for substitute counsel, an error that left him bereft of the assis-
tance of counsel at the time of plea negotiations and of his
actual guilty plea. Separately, he argues that, as a result of the
district court’s erroneous denial of his renewed request at the
sentencing hearing, he was likewise effectively denied the
assistance of counsel at sentencing. We conclude for the rea-
sons set forth within that Smith’s contentions do not entitle
him to relief.

                                A.

   Before reaching the merits of Smith’s involuntariness
claim, we first address the issue of wavier, which is urged on
us by the Government. The Government argues that, because
Smith never objected to the Rule 11 colloquy or moved to
strike his guilty plea, we may review the voluntariness of his
plea only for plain error. Br. of Appellee, at 42. But here
Smith claims that his guilty plea was involuntary because he
was denied his Sixth Amendment right to the assistance of
counsel (not owing to some defect in the actual Rule 11 pro-
ceeding). Smith raised this substitution issue multiple times
with the district court, first in letters prior to his rearraignment
and then twice orally in the course of the subsequent hearings.
Though of course he did not challenge the guilty plea itself on
this ground—his claim is precisely that he lacked the sort of
lawyerly advice that would have advised him to do so—he did
inform the court, at the first opportunity in open court, i.e., at
the original Rule 11 hearing on April 23, 2009, that he felt it
10                   UNITED STATES v. S MITH
would be inappropriate to sign the plea agreement without
meaningful representation. See J.A. 61 ("[H]ow can I go
about signing this plea [with counsel] not really representing
me.").

   The Federal Rules of Criminal Procedure provide that a
party preserves a claim when it "inform[s] the court—when
the court ruling or order is made or sought—of the act the
party wishes the court to take," and the Rules specifically pro-
vide that "[i]f a party does not have an opportunity to object
to a ruling or order, the absence of an objection does not later
prejudice that party." Fed. R. Crim. P. 51(b). See also United
States v. Hanno, 21 F.3d 42, 45 n.2 (4th Cir. 1994) (reading
Rule 51 to require a "meaningful opportunity to make a con-
temporaneous objection"); cf. United States v. Vonner, 516
F.3d 382, 385 (6th Cir. 2008) (requiring a "meaningful oppor-
tunity").

   The Government suggests that Smith could only have pre-
served the issue by moving in the district court to withdraw
his guilty plea, but requiring such a later motion in the cir-
cumstances of this case "would exceed the error-preservation
requirements of Rule 51(b), which has been characterized as
a ‘contemporaneous-objection rule.’" United States v. Burrell,
622 F.3d 961, 966 (8th Cir. 2010) (quoting Puckett v. United
States, ___ U.S. ___, 129 S. Ct. 1423, 1429 (2009)). As the
Eighth Circuit noted, "[t]he ‘opportunity to object’ language
would be meaningless if the mere ability to file a motion for
reconsideration qualified as an opportunity to object."        Id.
Where Smith raised the underlying issue repeatedly with the
court, specifically attempting to "protect [his] rights and place
the issue on the record for future use if necessary," S.J.A. 4,
he has not waived the issue of the voluntariness of his guilty
plea by failing to renew the objection as he entered that plea.
Cf. McMann v. Richardson, 397 U.S. 759, 767 & n.12 (1970)
                        UNITED STATES v. S MITH                            11
(recognizing that the "guilty plea is properly open to chal-
lenge" where defendant was "uncounseled"). 2

   Of course, Sixth Amendment right-to-counsel claims are
most often brought in petitions for post-conviction relief. Our
precedents make it clear, however, that we will consider even
ineffectiveness claims—the most fact-intensive of the
bunch—when they are not waived and when we need not look
beyond the trial court record brought before us in a direct
appeal. United States v. Baldovinos, 434 F.3d 233, 239 (4th
Cir. 2006); United States v. Russell, 221 F.3d 615, 619 (4th
Cir. 2000); cf. United States v. Cronic, 466 U.S. 648, 667 n.42
(1984). In this case, the factual basis for Smith’s particular-
ized Sixth Amendment claim lies completely within the
record before us and the claim has been preserved (as the dis-
trict court seemingly acknowledged, in that it instructed coun-
sel to file a notice of appeal on Smith’s behalf,
notwithstanding the appeal waiver in the plea agreement it
had accepted). Accordingly, Smith’s claim is appropriately
before us on direct appeal and "plain error" review of his
involuntariness claim does not apply.

                                     B.

   Because Smith contends that the district court’s erroneous
denial of his substitution request rendered his plea involun-
tary, there remains some uncertainty as to the proper standard
of review. Although we have said that we review a lower
court’s ruling on a motion to substitute counsel for "abuse of
discretion," see United States v. Reevey, 364 F.3d 151, 156
  2
    To paraphrase what we said in United States v. Manigan, 592 F.3d 621,
627 (4th Cir. 2010):
       When a district court has advised a defendant that . . . he is
    entitled to [only one free lawyer] . . . the defendant can hardly be
    said to have knowingly waived his" claim of error as to the dis-
    trict court’s denial of his request for a substitution of counsel
    upon entering a guilty plea.
12                      UNITED STATES v. S MITH
(4th Cir. 2004), "[t]ypically, we review the voluntariness of a
guilty plea de novo," United States v. General, 278 F.3d 389,
393 (4th Cir. 2002), "considering all of the relevant circum-
stances surrounding it." Brady v. United States, 397 U.S. 742,
749 (1970). The Government argues in this case that we
should proceed under an abuse of discretion standard, 3 while
Smith simply cites both standards of review and chooses not
to wade any further into the murky water. To select the proper
standard of review, we must first untangle the relationship
between the alleged involuntariness of Smith’s guilty plea and
the underlying denial of his request for the appointment of
substitute counsel. This task requires that we first identify the
source of the right to substitute counsel.

                                     1.

   We have sometimes suggested that a defendant’s Sixth
Amendment right to be appointed substitute counsel is to be
derived from the right to "be afforded a reasonable opportu-
nity to secure counsel of his own choosing." United States v.
Gallop, 838 F.2d 105, 107 (4th Cir. 1988). But later choice-
of-counsel cases have indicated that "the right to counsel of
choice does not extend to defendants who require counsel to
be appointed for them." United States v. Gonzalez-Lopez, 548
U.S. 140, 151 (2006). Rather, as the limitations we have
   3
     The Government also urges that a guilty plea accepted after a Rule 11
colloquy is ordinarily conclusive, but this presumption does not obtain
when voluntariness is attacked based on the constructive denial of counsel.
As we explained in Via v. Superintendent, attacks on a guilty plea are "not
invariably[ ] foreclosed." 643 F.2d 167, 171 (4th Cir. 1981). The presump-
tion that "statements at arraignment that facially demonstrate the validity
of his plea are conclusive" applies " unless [the appellant] presents reasons
why this should not be so," such as a claim that "the advice [the defen-
dant] received from counsel" was deficient. Id. (emphasis added). A forti-
ori, a claim of constructive denial of counsel is not barred by such a
presumption, either. See also infra pp. 18-22 (discussing, inter alia,
United States v. Moussaoui, 591 F.3d 263 (4th Cir. 2010) (affirming con-
viction and sentence after guilty plea and rejecting claim that guilty plea
was involuntary under Fifth and Sixth Amendments)).
                          UNITED STATES v. S MITH                           13
placed on the right to substitution indicate, the right to
appointment of substitute counsel must spring directly from
the indigent defendant’s right to counsel recognized in Gideon
v. Wainwright, 372 U.S. 335 (1963).

   Our review of denial-of-substitution claims has focused on
three inquiries: (1) the timeliness of the motion; (2) the ade-
quacy of the court’s subsequent inquiry; and (3) "whether the
attorney/client conflict was so great that it had resulted in total
lack of communication preventing an adequate defense." Gal-
lop, 838 F.2d at 108; accord Reevey, 364 F.3d at 156-57
(quoting Gallop). As to that last inquiry, "[a] total lack of
communication is not required": "Rather an examination of
whether the extent of the breakdown prevents the ability to
conduct an adequate defense is the necessary inquiry." United
States v. Johnson, 114 F.3d 435, 443 (4th Cir. 1997). Thus,
we have been concerned not with the indigent defendant’s
freedom of choice or with whether the attorney and his client
have a "meaningful relationship," Morris v. Slappy, 461 U.S.
1, 14 (1983), but with a "breakdown" of attorney-client com-
munication so great that the principal purpose of the appoint-
ment—the mounting of an adequate defense incident to a fair
trial—has been frustrated. In short, the defendant’s Sixth
Amendment right to successor appointed counsel arises
because the initial appointment has ceased to constitute Sixth
Amendment assistance of counsel. 4

  As Justice Sutherland famously explained in Powell v. Ala-
bama,
  4
      To warrant substitute counsel, a defendant must show justifiable dissat-
      isfaction with appointed counsel . . . . Justifiable dissatisfaction suffi-
      cient to merit substitution of counsel includes a conflict of interest, an
      irreconcilable conflict, or a complete breakdown in communication
      between the attorney and the defendant . . . .
United States v. Swinney, 970 F.2d 494, 499 (8th Cir.), cert. denied, 506
U.S. 1011 (1992), and cert. denied, 507 U.S. 1007 (1993) (internal quota-
tions and citation omitted) (cited with approval in United States v. Mors-
ley, 64 F.3d 907, 918 (4th Cir. 1995)).
14                   UNITED STATES v. S MITH
     The right to be heard would be, in many cases, of lit-
     tle avail if it did not comprehend the right to be
     heard by counsel. . . . Even the intelligent and edu-
     cated layman . . . lacks both the skill and knowledge
     adequately to prepare his defense, even though he
     have a perfect one. He requires the guiding hand of
     counsel at every step in the proceedings against him.

287 U.S. 45, 68-69 (1932). These poignant words make plain
that only when a defendant is "heard by counsel" can a defen-
dant be heard through counsel. The mere physical presence of
competent counsel is not enough: it is the marriage of the
attorney’s legal knowledge and mature judgment with the
defendant’s factual knowledge that makes for an adequate
defense. Indeed, the text of the Amendment makes this clear.
The Sixth Amendment guarantees the provision not simply of
counsel, but of "the Assistance of Counsel for [the accused’s]
defence." U.S. Const. amend. VI (emphasis added).              Cf.
United States v. Cronic, 466 U.S. 648, 654 (1984) ("If no
actual ‘Assistance’ ‘for’ the accused’s ‘defence’ is provided,
then the constitutional guarantee has been violated.") (empha-
sis added); Gonzalez-Lopez, 548 U.S. at 153 (Alito, J., dis-
senting) ("The Assistance of Counsel Clause focuses on what
a defendant is entitled to receive (‘Assistance’), rather than on
the identity of the provider."). Where a defendant’s communi-
cation with an appointed attorney has so frayed that a court
determines the mounting of an adequate defense to be impos-
sible, the defendant is neither "be[ing] heard by counsel" nor
receiving "the Assistance of Counsel for his defence."

   Though substitution and ineffectiveness claims are of
course distinct, a line of ineffectiveness cases informs our
understanding of the right to substitution. The Court recog-
nized in Cronic that a per se Sixth Amendment violation may
arise where, "although counsel is available to assist the
accused during trial, the likelihood that any lawyer, even a
fully competent one, could provide effective assistance is so
small that a presumption of prejudice is appropriate without
                     UNITED STATES v. S MITH                   15
inquiry into the actual conduct of the trial." Id. at 659-60. By
the same token, when a breakdown in attorney-client commu-
nication is so severe that it "prevents" even "the ability to con-
duct an adequate defense,"         Johnson, 114 F.3d at 443
(emphasis added)—that is, when the likelihood of defense
counsel’s providing effective assistance is "so small" the court
finds it to be virtually nil—the assistance provided by defense
counsel is fatally compromised. More than a "warm body" is
required to satisfy the Sixth Amendment. United States ex rel
Thomas v. O’Leary, 856 F.2d 1011, 1015 (7th Cir. 1988)
("The Sixth Amendment right to counsel, of course, guaran-
tees more than just a warm body to stand next to the accused
during critical stages of the proceedings . . . ."). And, this is
true whether counsel is retained or appointed.

   Though the Supreme Court has not had occasion to decide
such a case post- Cronic, one of our sister circuits has. The
Sixth Circuit has found per se Sixth Amendment violations in
three cases, and it has emphasized in each case that counsel’s
ability to discuss the matter with the defendant was sharply
limited. See United States v. Morris, 470 F.3d 596, 601-02
(6th Cir. 2006) (holding appointment of counsel just before
the preliminary examination, allowing only an "extremely
short time period" during which to meet with a defendant in
the "bull pen" cell—which lacked privacy and thereby "prohi-
bit[ed] counsel from having a confidential, privileged conver-
sation with the client before the hearing"—amounted to a per
se Sixth Amendment violation under Cronic); Mitchell v.
Mason, 325 F.3d 732, 744 (6th Cir. 2003) (affirming district
court’s grant of habeas where "no effort to consult with the
[defendant] was made" by counsel, who met with the defen-
dant for only six minutes across three meetings in the "bull
pen," and where counsel was suspended from practicing law
during the month preceding trial); Hunt v. Mitchell, 261 F.3d
575, 583 (6th Cir. 2001) (reversing denial of habeas where
"counsel was required to proceed to voir dire without ever
discussing the case with his client and without conducting any
discovery or independent investigation of the facts"). Though
16                      UNITED STATES v. S MITH
Morris and Hunt centered on late appointments,             Mason
hinged almost entirely on counsel’s failure to communicate
with the defendant; the defense counsel in            Mason was
appointed seven months before trial, and the court simply
cited the attorney’s suspension from law during the month
prior to trial as another fact "contribut[ing] to the weight of
the evidence that demonstrates that there was no consultation
between [defendant] and his attorney prior to trial." Mason,
325 F.3d at 735. The Sixth Circuit found this to constitute
"constructive denial of counsel" under Cronic and conse-
quently presumed prejudice. Id. at 744.

   To be sure, we have cautioned against "broaden[ing] the
per-se prejudice exception to Strickland," warning that it
would "add an extra layer of litigiousness to ineffective assis-
tance law." Glover v. Miro, 262 F.3d 268, 277 (4th Cir. 2001).
In that case, we were concerned that courts would not "regard
trials . . . through a particularized lens [but] rather . . . through
some broad-brush presumption of prejudice."             Id. at 279.
Indeed, we emphasized that our concern applied "especially
[to] state trials on federal collateral review," where the court
is far removed from the realities of the representation. Id. This
concern is mitigated in the substitution context, as we are con-
cerned only with cases in which a court has already made a
specific factual determination (or, in a proper case, clearly
erred in failing so to find) that communication between a
given defendant and attorney had so broken down that an ade-
quate defense could not be maintained. 5
  5
    Glover did briefly express a more general belief that "[t]o designate
certain categories of cases as Cronic ‘constructive denial’ cases and others
as Strickland ‘deficient performance’ cases would promote a new thresh-
old area of debate and complicate the handling of this . . . area of conten-
tion on collateral review." Id. at 277. We simply note, as the Glover court
itself did, id. at 276, that the Supreme Court elected to do precisely that
in Cronic, setting out three categories of cases in which a presumption of
prejudice attaches. See Cronic, 466 U.S. at 659-60.
                    UNITED STATES v. S MITH                     17
  The Ninth Circuit has already found that the erroneous
denial of a substitution motion amounts to the constructive
denial of counsel. As the court held in Daniels v. Woodford,
428 F.3d 1181 (9th Cir. 2005):

    Where a criminal defendant has, with legitimate rea-
    son, completely lost trust in his attorney, and the trial
    court refuses to remove the attorney, the defendant
    is constructively denied counsel. This is true even
    where the breakdown is a result of the defendant’s
    refusal to speak to counsel, unless the defendant’s
    refusal to cooperate demonstrates unreasonable con-
    tumacy.

Id. at 1198 (internal citations and quotation marks omitted).
In the very case that formulated the three factors we use in
substitution analysis, Brown v. Craven, our sister circuit noted
that "to compel one charged with grievous crime to undergo
trial with the assistance of an attorney with whom he has
become embroiled in irreconcilable conflict is to deprive him
of the effective assistance of any counsel whatsoever." 424
F.2d 1166, 1170 (9th Cir. 1970). For the foregoing reasons,
we agree.

                               2.

   As the above discussion makes plain, the standard of
review we began to develop in Gallop requires further elabo-
ration. The district court is far better situated than we are to
observe and inquire into the state of the relationship between
a defendant and his appointed counsel, and thus, where the
district court has met its "obligation to inquire thoroughly into
the factual basis of defendant’s dissatisfaction," United States
v. Mullen, 32 F.3d 891, 896 (4th Cir. 1994), we apply the
ordinary standard of review to its factual findings: clear error.
See, e.g., United States v. Foster, 634 F.3d 243, 246 (4th Cir.
2011) ("We review de novo the legal conclusion of the district
18                        UNITED STATES v. SMITH
court, but review for clear error the district court’s underlying
factual findings.").

  Once a district court has determined that defendant and his
counsel’s communication has so deteriorated as to prevent the
mounting of an adequate defense, however, an appointment of
substitute counsel is part and parcel of a defendant’s Sixth
Amendment right; the decision is not committed to the district
court’s discretion.6

   Of course, as we noted in Gallop, a district court must
consider the timeliness of defendant’s request when determin-
ing whether the conflict complained of is genuine or merely a
"transparent plot to bring about delay." 838 F.2d at 108; see, e.g.,
United States v. Kemache-Webster, ___ F. Supp. 2d ___, 2011
WL 1375592, *4 (D. Md. April 11, 2011) (mem. op.) (district
court, having appointed substitute counsel after defendant’s first
request, and then having appointed co-counsel after defendant’s
second request, denied defendant’s third substitution request
upon finding that defendant may be "motivated in his repeated
attempts to obtain new counsel by a desire to delay his trial").

   Likewise, a district court may consider whether a purported
breakdown in attorney-client communication is, in fact,
another such dilatory tactic. Even if a breakdown is genuine,
after granting one or more substitution motions a court may

   6Though Gallop briefly used the phrase "abuse of discretion" in its analysis
(asking whether "failure by the trial court to proceed [i.e., inquire] further was
not an abuse of discretion," 838 F.2d at 108), and thus the phrase has been
taken up in our later opinions, see, e.g., Reevey, 364 F.3d at 156, we of course
have never meant that a district court, having applied the proper legal standard
and determined that defendant had a right to substitute counsel, could then
refuse such an appointment. As the Supreme Court noted in Ornelas v. United
States, courts have sometimes confused the "abuse of discretion" and "clear
error" standards when characterizing deferential review, but "‘[c]lear error’
. . . applies when reviewing questions of fact." 517 U.S. 690, 694 n.3
(1996).
                    UNITED STATES v. S MITH                   19
well decline to grant further motions if it finds that yet
another substitution would not remedy the problem. In such
a case, it cannot be said that a defendant did not "     have the
Assistance of Counsel for his defence," U.S. const. art. VI
(emphasis added), though defendant’s obstinacy may have
frustrated it. See, e.g., United States v. DeTemple, 162 F.3d
279, 289 (4th Cir. 1998) (finding no error in district court’s
refusal to permit fourth appointed counsel to withdraw, and
noting that "[a] court can properly refuse a request for substi-
tution of counsel when the defendant’s own behavior creates
the problem."); United States v. Morsley, 64 F.3d 907, 918
(4th Cir. 1995) (finding no error in district court’s refusal to
permit withdrawal of second appointed attorney after first
appointed attorney was allowed to withdraw).

   Here the district court refused Smith’s first substitution
request, and there is no indication in the record before us, nor
has the Government ever suggested, that Smith’s conflict with
his appointed trial counsel was a deliberate tactical maneuver.
Thus, in determining whether Smith’s Sixth Amendment right
to substitution was violated, we simply ask whether attorney-
client communication had so broken down as to prevent the
mounting of an adequate defense.

                              III.

   Before we can do so, we must determine the effect of
Smith’s interceding guilty plea. We said in United States v.
Moussaoui, that "[w]hen a defendant pleads guilty, he waives
all nonjurisdictional defects in the proceedings conducted
prior to entry of the plea," and thus "has no non-jurisdictional
ground upon which to attack that judgment except the inade-
quacy of the plea." 591 F.3d 263, 279 (4th Cir. 2010) (internal
quotation marks omitted). And so, having unraveled Smith’s
embedded substitution claim, we turn now to its relationship
to his contention that, as a result of the allegedly wrongful
denial of his request for substitute counsel, his guilty plea was
rendered involuntary.
20                  UNITED STATES v. S MITH
                               A.

   To be valid, a guilty plea must be a "knowing, intelligent
act[ ] done with sufficient awareness of the relevant circum-
stances and likely consequences." Brady, 397 U.S. at 748.
The Supreme Court expressly noted in Brady that "an intelli-
gent assessment of the relative advantages of pleading guilty
is frequently impossible without the assistance of an attor-
ney," which is why it is "clear that a guilty plea to a felony
charge entered without counsel and without a waiver of coun-
sel is invalid." Id. at 748 n.6. This is so because a guilty plea
"cannot be truly voluntary unless the defendant possesses an
understanding of the law in relation to the facts." McCarthy
v. United States, 394 U.S. 459, 466 (1969). In         Brady, the
Supreme Court held the defendant’s guilty plea voluntary
"even though the law promised him a lesser maximum penalty
if he did not go to trial." 397 U.S. at 754. The     Brady Court
reasoned that "the possibly coercive impact of a promise of
leniency could . . . be dissipated by the presence and advice
of counsel." 397 U.S. at 754. Indeed, the Court compared the
case to Miranda, where "[t]he presence of counsel" was held
"the adequate protective device necessary" to counteract the
coerciveness of "police interrogation." Id. at 754 n.12 (quot-
ing Miranda v. Arizona, 384 U.S. 436, 466 (1966)). Where
there has been a breakdown in communication between defen-
dant and defense counsel such that the mounting of an ade-
quate defense would be impossible, this "protective device" is
absent.

   We held in Moussaoui that violations of a defendant’s Fifth
and Sixth Amendment rights to obtain counsel of choice, to
proceed pro se, and to be present during critical stages of the
proceedings, among others, did not give rise to structural error
and did not render his guilty plea involuntary, since, after
defendant had "submit[ted] to an unconstitutional trial," he
"could seek an appellate remedy for the constitutional viola-
tions" if convicted. 591 F.3d at 280.
                     UNITED STATES v. S MITH                   21
   But Moussaoui does not extend so far as to shield from
challenge the total absence of the assistance of counsel. It is
well settled that the denial of assistance of counsel at a "criti-
cal stage" of the proceedings is constitutional error not subject
to a prejudice inquiry. Cronic, 466 U.S. at 659. Moussaoui
itself recognized this, noting that

    [i]n unusual circumstances, a defendant may obtain
    reversal of his conviction based on the inadequacy of
    counsel even in the absence of a showing that would
    satisfy Hill or Strickland. Such a constructive denial
    of counsel results from circumstances where "the
    performance of counsel [is] so inadequate that, in
    effect, no assistance of counsel is provided" at all.
    Cronic, 466 U.S. at 654 n. 11.

591 F.3d at 288-89 (internal quotation marks and citations
omitted). The actual or constructive denial of counsel consti-
tutes the type of "structural defect" that "def[ies] analysis by
‘harmless-error’ standards because [it] affects the framework
within which the trial proceeds [or a guilty plea is negotiated],
and [is] not simply an error in the trial process itself."
Gonzalez-Lopez, 548 U.S. at 148 (internal quotation marks
omitted). Structural errors "deprive defendants of basic pro-
tections without which a criminal trial cannot reliably serve
its function as a vehicle for determination of guilt or inno-
cence and no criminal punishment may be regarded as funda-
mentally fair." Neder v. United States, 527 U.S. 1, 8-9 (1999)
(internal quotation marks omitted). To contend that the lack
of assistance of counsel is made unassailable by an uncoun-
seled plea would be unfathomable.

   Furthermore, Smith does not simply argue, like the appel-
lant in Moussaoui, that his plea was coerced because he
would otherwise have been forced to continue to a trial that
violated his Sixth Amendment rights. Rather, Smith argues
that his plea was invalid because, as an effectively uncoun-
seled plea, it was not a "knowing, intelligent act[ ] done with
22                   UNITED STATES v. S MITH
sufficient awareness of the relevant circumstances and likely
consequences." Brady, 397 U.S. at 748. "If the advice of
counsel falls below the minimum required by the Sixth
Amendment, the guilty plea cannot be deemed knowing and
voluntary," and "[i]t is clear that a constructive denial of
counsel falls short of the minimum requirements of the Sixth
Amendment." Childress v. Johnson, 103 F.3d 1221, 1231
n.14 (5th Cir. 1997) (cited with approval in Moussaoui, 591
F.3d at 289, for "applying Cronic to the guilty plea context").
Neither Moussaoui’s reasoning nor its result does anything to
disturb this fundamental constitutional requirement of a valid
guilty plea.

    Thus, if Smith could show that he was denied his Sixth
Amendment right to the appointment of a substitute and thus
constructively denied counsel, then that "protective device"
was functionally absent and he would establish that his guilty
plea was involuntary. As a constitutionally compelled finding
of involuntariness would immediately follow from the under-
lying Sixth Amendment violation, the fact that we "[t]ypically
. . . review the voluntariness of a guilty plea de novo," United
States v. General, 278 F.3d 389, 393 (4th Cir. 2002),        cert.
denied, 536 U.S. 950 (2002), is of no moment, as a distinct
voluntariness inquiry is not necessary in the context of a con-
structive denial of counsel. Inversely, if the denial of Smith’s
request for substitution is found      not to violate his Sixth
Amendment right to the assistance of counsel, it is difficult to
imagine that his conflict with counsel would so taint the guilty
plea as to make it involuntary. But in the rare case in which
such a claim might be cognizable on direct review, we would
separately consider the voluntariness of the plea and review
any preserved objection de novo, id., "considering all of the
relevant circumstances surrounding it," Brady, 397 U.S. at
749, as guided by the prescriptions of Federal Rule of Crimi-
nal Procedure 11.

                               B.

   Mindful of the above principles, and reviewing the whole
record in the case at bar, we find that Smith establishes nei-
                     UNITED STATES v. S MITH                   23
ther a Sixth Amendment violation nor the involuntariness of
his guilty plea. Though there was undoubtedly considerable
conflict between Smith and counsel, and although the district
court erred in telling Smith he had "been appointed one law-
yer, and one lawyer is your free limit," the evidence here does
not establish that Smith was constructively without counsel
when considering the Government’s plea offer and then enter-
ing his guilty plea. Because we find counsel continued to pro-
vide meaningful assistance to Smith prior to and during the
plea hearing, neither do we find that this conflict indepen-
dently tainted the plea. As Smith raises no other ground on
which we might find involuntariness, we affirm his convic-
tion.

   Smith and counsel appear to have argued before the initial
Rule 11 hearing over counsel’s discovery agreement with the
Government and the likely success of a petition for a writ of
coram nobis, and counsel seems to have informed Smith that
he could (and perhaps should) request the appointment of sub-
stitute counsel if he wished. Smith expressed concern in his
letters to the court that counsel was angry with him and might
"sabotage[ ]" his defense, J.A. 59, but such fears alone do not
establish a breakdown in communication.

   The district court inquired into the source of the conflict at
both the initial Rule 11 hearing and again two weeks later,
when the hearing was resumed. Though best practice would
include an express finding on the record about the state of
communication between defendant and counsel (best devel-
oped in an on-the-record colloquy in the absence of govern-
ment counsel), it is clear from the colloquies here that
communication had not yet fractured to the point where
mounting an adequate defense would have been frustrated.
According to counsel’s uncontested statements at the later
rearraignment hearing, counsel had visited Smith in detention
either four or five times, in addition to meetings in the court-
house, and at the time of the plea, Smith and counsel were on
speaking terms.
24                  UNITED STATES v. S MITH
   Before Smith’s plea, the district court told Smith, "If
you’ve got a problem, you’ve got to [let me] know about it
now," and Smith replied that counsel was "all right" and that
he, Smith, was "all good with it." J.A. 91. Smith explained,
"I mean we had our ups and downs, but I’m here to go
through with [the plea] today." Id. The court specifically
asked if the two had "worked out those ups and downs," and
Smith replied, "Yes." Id. As counsel told the court at that
hearing, the pair had weathered "some disagreement and dis-
satisfaction . . . earlier" and were "now back on track." J.A.
104-05. He told the court that Smith was "satisfied that I’m
doing everything that I can for him." J.A. 105.

   Smith can point to no evidence of a conclusive break with
counsel before his plea, and evidence of disagreements that
were resolved before the plea does not establish a breakdown
of communication. Thus, Smith’s contention that his guilty
plea was involuntary fails.

                              IV.

   We look next to Smith’s claim that the district court erred
in denying his renewed request for substitute counsel at sen-
tencing. As explained above, we consider the "adequacy of
the court’s inquiry into the defendant’s complaint," Gallop,
838 F.2d at 108, and, most crucially, determine whether "the
extent of the breakdown" in attorney-client communication
"prevent[ed] the ability to conduct an adequate defense,"
Johnson, 114 F.3d at 443. We review the district court’s fac-
tual findings concerning the state of that communication for
clear error.

                              A.

   We first consider the extent of the court’s inquiry into the
attorney-client conflict. As we explained in Mullen, "[w]hen
a defendant raises a seemingly substantial complaint about
counsel, the judge has an obligation to inquire thoroughly into
                    UNITED STATES v. S MITH                  25
the factual basis of defendant’s dissatisfaction." 32 F.3d at
896. Though we are reviewing only the court’s refusal to
appoint substitute counsel at the sentencing hearing, we con-
sider the adequacy of the court’s investigation throughout
since Smith’s request had been a continuing one from the
beginning of the proceedings.

   At the Rule 11 hearings, the district court repeatedly asked
both Smith and counsel about their problems. At the initial
hearing, after Smith complained that he had "ask[ed] [coun-
sel] to do certain things to help me in this case, and he’s not
doing it," the judge asked, "What do you want him to do?"
J.A. 63. Smith explained that he wanted counsel to file a peti-
tion for a writ of coram nobis, and the court, after an extended
aside suggesting that Smith was angry about the poor legal
position he was in rather than with counsel’s representation,
then questioned counsel about the petition at some length.

   At the resumed hearing two weeks later, during the plea
colloquy, the court asked Smith if counsel had "answered all
of your questions," "done anything you told him not to do,"
or "refused to do something that you told him to do." J.A. 91.
The judge warned Smith to "[s]peak now or forever hold your
peace," and told him "[i]f you’ve got a problem, you’ve got
to [let me] know about it now." J.A. 91. Smith replied, "I
mean sometimes, I mean, I mean he’s all right. I’m all good
with it," and then told the court, "I mean we had our ups and
downs, but I’m here to go through with it today." J.A. 91. The
court followed up by asking if Smith and counsel had
"worked out those ups and downs," and Smith said they had.
J.A. 91. When the judge then asked if Smith was "currently
satisfied with [counsel’s] services," Smith told him, "I have
no choice but to be, Your Honor. I’m keeping it honest, Your
Honor." J.A. 92. The court asked a final question, if counsel
had "done something you didn’t want him to do," and when
Smith answered that he hadn’t, it moved on. J.A. 92.

   Less inquiry was needed at the sentencing hearing, as the
state of Smith’s relationship with counsel was well-known to
26                  UNITED STATES v. S MITH
the court. At the beginning of the sentencing hearing, held on
August 14, 2009, counsel explained that he had last met with
Smith on June 24—a twenty-minute affair that was shortly
broken up by correctional officers after Smith became bellig-
erent—and last contacted him via letter on June 30. Counsel
told the court that "I do believe that our relationship, such as
it has ever been, has obviously broken down to the point
where we are not able to sit down and have a rational, reason-
able discussion about this case and about the issues in this
case." J.A. 113.

   The court did inquire about the state of Smith’s        coram
nobis petition; counsel explained that Smith had waived his
right to seek such relief by failing to seek leave to appeal his
prior convictions, and that this news was the cause of the last
altercation between them on June 24th. The court also asked
Smith whether he had reviewed his PSR, and Smith con-
firmed that he had. And when Smith addressed the court to
again ask for appointment of substitute counsel, complaining
that counsel gave Smith’s family "attitude," "d[id]n’t call
them back, and "d[id]n’t do anything [Smith] asked him to
do," the court interrupted to ask, "What did you ask him to
do?" J.A. 114. Smith’s reply did not raise any significant new
issues, and the court ended its questioning there.

   As the source of contention—the         coram nobis peti-
tion—had been thoroughly discussed at Smith’s rearraign-
ment hearings, and the state of Smith and counsel’s
relationship was apparent, the court’s inquiry into the matter
was thorough.

                               B.

   Before addressing the attorney-client relationship itself, we
consider the Government’s argument that Smith’s request for
a substitution at sentencing was "not timely." Br. of Appellee,
at 51. The Government concedes that Smith’s first request for
substitution during the Rule 11 proceedings was "timely," Br.
                    UNITED STATES v. S MITH                   27
of Appellee, at 27, but it argues that we should analyze
Smith’s renewed request at the sentencing hearing as an
entirely distinct motion, and consequently find it untimely.
Yet it can cite no precedent for this contention, nor can it
explain why we should not simply treat Smith’s third request
for substitute counsel at sentencing as a renewed objection to
the court’s denial of his motion for substitution.

    And as we explained at length in Part II,      supra, while
courts are properly concerned with the "[governmental] inter-
est in proceeding on schedule," Gallop, 838 F.2d 105, mere
convenience cannot counterbalance a defendant’s right to
counsel at a critical stage of the proceedings. As we have said,
timeliness is surely highly relevant when an eleventh-hour
request is found to be a "transparent plot to bring about
delay," Gallop, 838 F.2d at 108, but we have never found it
a bar when a substitution claim is otherwise meritorious.
Indeed, we have previously found timely a motion raised just
before trial where we had determined "[a]ny blame for delay
. . . lies with the government, not with [the defendant]." Mul-
len, 32 F.3d at 896.

   The Government suggests that the continued Rule 11 hear-
ing served as a break in the conflict that effectively reset the
clock for a timely substitution motion. Though, as we dis-
cussed above, the court’s colloquy with Smith at the contin-
ued plea hearing indicates that communication had not yet
permanently broken down between Smith and counsel, Smith
did make clear that his desire to be appointed substitute coun-
sel had not changed. When the court asked Smith if he was
"currently satisfied with [counsel’s] services," Smith replied,
"I have no choice but to be, Your Honor. I’m keeping it hon-
est, Your Honor." J.A. 92 (emphasis added). Smith was refer-
ring to the court’s earlier ruling on his motion to be appointed
substitute counsel, when the court had erroneously told Smith
that, no matter the difficulties he had with counsel, "one law-
yer is your free limit," and that if he was unable to "[l]earn
to work with [counsel]" and lacked the funds to hire his own
28                   UNITED STATES v. S MITH
attorney, he would be forced to proceed pro se; these, the
judge said, were " the only options you’ve got." J.A. 62
(emphasis added). Thus it cannot "easily be said that . . .
Smith abandoned any request for substitute counsel . . . ." Br.
of Appellee, at 36. To use Smith’s resignation to the very mis-
statement of legal principle he challenges before us as
grounds to find waiver of that challenge or as cause to find
renewed complaints merely dilatory would be wholly unwar-
ranted.

                                C.

   Finally, we consider whether Smith and counsel’s commu-
nication had so broken down that Smith was kept from
mounting an adequate presentation in support of leniency at
his sentencing hearing. As the district court made no findings
on this point, our review must be de novo. Cf. United States
v. Ellis, 121 F.3d 908, 927 (4th Cir. 1997) (noting that though
lower court’s factual findings concerning prosecutorial mis-
conduct claim are reviewed for clear error, "if . . . no findings
exist, our review is plenary"). The record evidence is clear
and fulsome: Smith (1) discussed parts of the PSR report with
counsel; (2) entered objections through both counsel and his
own eighteen-page sentencing memorandum, and, together
with counsel, told the court that no further review was
needed; and (3) discussed the case with counsel before the
hearing, giving counsel documents pertaining to self-
improvement programs in which Smith participated during his
detention. We do not find, in the face of this record, that there
was a breakdown in communication sufficient to undermine
Smith’s opportunity for a complete presentation at sentencing.

   To be sure, by the time of the sentencing hearing, on
August 14, 2009, the attorney-client relationship appears to
have suffered significant damage. Smith reminded the court:
"last time I was here, if you notice, me and [counsel], we ain’t
getting along, and it’s still continuing . . . ." J.A. 110. He also
told the court, "I feel as though [counsel] ain’t got my best
                    UNITED STATES v. S MITH                    29
interests in representing me, and he just told me downstairs
that he would let you know yourself that he’s withdrawing
from being my counsel." J.A. 110. Counsel then explained
that the two had last met on June 24 (51 days prior) at the
detention center, that

    [a]lmost immediately, Mr. Smith directed the discus-
    sion, if you we can call it a discussion, towards the
    issue of coram nobis, and frankly Mr. Smith got
    quite belligerent, demanding to know, quote, why
    the fuck don’t you do what I tell you to do, end
    quote, and words to that effect, and the conversation
    or the discussion began to get out of hand. The
    guards came into the room and hustled him out of
    there back to his cell. The event lasted — the inter-
    view, including the disagreeable part, lasted about 20
    minutes total.

J.A. 111-12. Counsel had mailed Smith a letter on June 30
stating, among other things, that he had sent a letter to the
probation officer regarding the exceptions they had discussed
to the PSR, and that Smith should promptly mail exceptions
to the parts of the PSR they had not discussed, as the deadline
was June 29 (as he says he told Smith at the June 24 meeting).
J.A. 112-13.

   Counsel also told the court that "I do believe that our rela-
tionship, such as it has ever been, has obviously broken down
to the point where we are not able to sit down and have a
rational, reasonable discussion about this case and about the
issues in this case." J.A. 113. Though we take counsel’s repre-
sentation very seriously here, it is not determinative where
other facts show that Smith and counsel were able to commu-
nicate well enough to present an adequate claim for leniency
to the court at sentencing.

  Both counsel and Smith were asked about Smith’s review
of the PSR, and neither requested more time. When counsel
30                  UNITED STATES v. S MITH
was asked if he had reviewed the PSR with Smith, counsel
answered, "Only to the extent that I discussed with the Court
earlier. We did not complete the review." J.A. 119. But when
the court asked if counsel wanted "some time to finish your
review of the presentence report with Mr. Smith," counsel
declined, saying only, "Your Honor, Mr. Smith has had the
report since shortly after June 11." J.A. 119. The court then
asked Mr. Smith if he had "read the presentence report," and
Smith answered, "Yes. I read it, Your Honor." J.A. 119.
When the judge asked Smith for "deletions, additions, or cor-
rections," the record reflects that Smith "conferr[ed] with
counsel" before explaining to the court that the PSR incor-
rectly stated that he had requested a "mental health program,"
when he had asked for a "drug treatment program." J.A. 119.

   Counsel then went on to address Smith’s eighteen-page
"Memorandum in Aid of Sentencing." J.A. 121. Counsel
noted that Smith’s friend, who had helped draft the memoran-
dum, had "obviously added some considerable experience and
insight" to it, and counsel then took up one of the points
argued in the memorandum: that Smith should receive credit
for the harshness of a portion of his pretrial detention. Smith
also gave to counsel a letter confirming Smith’s participation
in the "Creating Lasting Family Connections Program" at the
Allegany County Detention Center and a certificate of com-
pletion from a "men’s issues group," also at Allegany County,
both of which counsel presented to the court. J.A. 123.

   These facts are unlike those of Mullen, where there had
been "no contact whatsoever" for "a period of more than one
month," aside from a failed attempt by the attorney to see
Mullen the day before trial, when Mullen refused to see him.
32 F.3d at 896. Counsel told the court "several times that
communication had broken down," and Mullen refused to
consult with counsel during the trial.   Id. at 896-97. Here
Smith and counsel were able to meet just before the hearing,
where Smith gave counsel the letter and certificate, and con-
ferred together during the hearing. The    Mullen panel was
                    UNITED STATES v. S MITH                  31
especially troubled that there had been no "consultation [by
defense counsel] with Mullen about the facts of her case; in
particular, [counsel] could not have inquired into whether
there was exculpatory evidence that only Mullen may have
known about." Id. at 897. Here Smith and counsel had con-
ferred several times, and there is no suggestion by Smith that
communication had broken down to the extent that he would
not have brought to counsel’s attention additional facts rele-
vant to his sentencing.

   We candidly acknowledge what the record unmistakably
reflects: counsel did not feel he was fully able to dispense
advice to Smith after their meeting of June 24. We expect
counsel to be forthright with the court (and not timid) when,
in counsel’s professional judgment, and as an officer of the
court, counsel’s ability to render at sentencing the assistance
commanded by the Sixth Amendment exceeds counsel’s
capacity under the circumstances. But where, as here, counsel
and client actually met to discuss sentencing, reviewed (some
of) the PSR, and communicated just before and during the
hearing sufficiently to allow counsel to present his client’s
concerns to the court cogently and persuasively, we do not
find that communication had so broken down that counsel
was prevented from rendering genuinely effective assistance.
Thus, we do not conclude that a remand for resentencing is
appropriate on this record.

                              V.

   The district court misspoke in its initial answer to Smith’s
requests for substitute counsel in stating that "one lawyer is
your free limit." J.A. 62. There is no one-free-lawyer rule. But
the court’s subsequent inquiry was thorough and demon-
strated a genuine sensitivity to Smith’s concerns, both as to
the entry of Smith’s guilty plea and at sentencing. We are sat-
isfied after a review of the whole record that the denial of
Smith’s requests did not violate his Fifth or Sixth Amendment
rights.
32                    UNITED STATES v. S MITH
   Our holding is straightforward. Like spouses, co-workers
and best friends, court-appointed counsel and their indigent-
defendant clients are people, too. Human frailty being what
we all know it to be, there will be occasions in such attorney-
client pairings in which, as in other human relationships, an
unremediable inability to communicate and work together in
the achievement of a shared goal will defeat the achievement
of the shared objective. In the contemplation of the Fifth and
Sixth Amendments, a trial court has an obligation, when such
an impediment to counsel’s ability to provide the assistance
which is his client’s constitutional guarantee appears, to make
inquiry and, when appropriate, to appoint substitute counsel.

     The judgment of the district court is

                                                   AFFIRMED.

AGEE, Circuit Judge, concurring in part and concurring in the
judgment:

   I join in all but part II.B. of the Court’s opinion and concur
in the judgment. Part II.B. is to note the standard of review
on appeal and I concur, of course, that "[w]e review de novo
the legal conclusion of the district court, but review for clear
error the district court’s underlying factual findings." Slip op.
at 17 (quoting United States v. Foster, 634 F.3d 243, 246 (4th
Cir. 2011)). Moreover, if the district court errs as a matter of
law, it has by definition committed an abuse of discretion.
Koon v. United States, 518 U.S. 81, 100 (1996) ("A district
court by definition abuses its discretion when it makes an
error of law.") (citation omitted). But before reaching these
conclusions, part II.B. seems to wander afield and recite out
of circuit cases which have limited application to the standard
of review. I write separately to note that this discourse should
not be taken as other than dicta or have precedential value.

  The part II.B.1. discussion cites to a number of out of cir-
cuit cases whose particular points might be correct as abstract
                    UNITED STATES v. S MITH                   33
principles, but which have limited application to the standard
of review and thus could be taken out of context in ways not
pertinent to the very difficult fact-specific deliberations for
the district court in a substitution of counsel matter. As we
have observed, cases like this one are "notoriously" fact-
specific. United States v. Jones, 977 F.2d 105, 111 (4th Cir.
1992); see also United States v. Gallop, 838 F.2d 105, 108
(4th Cir. 1988) (setting forth the fact-intensive inquiry courts
utilize in reviewing a denial of a motion for substitution of
counsel). Hence, while one could envision some set of facts
on which our sister circuits’ analyses might aid our analysis,
this is not — and need not be — that case.

   For example, it would be the bizarre case where a denial of
a substitution of counsel would ever be, as a matter of law, a
constructive denial of counsel "where the breakdown [of
attorney-client relationship] is a result of the defendant’s
refusal to speak to counsel." Slip op. at 16-17 (quoting Dan-
iels v. Woodford, 428 F.3d 1181, 1198 (9th Cir. 2005)). See
e.g., United States v. Roston, 986 F.2d 1287, 1292-93 (9th
Cir. 1993) (upholding denial of motion for substitution of
counsel where defendant "attempted to use [his] refusal to
communicate to get a new lawyer."); United States v. Big
Lake, 399 Fed. Appx. 298, 299-300 (9th Cir. 2010) (unpub-
lished) (same); Thomas v. Wainwright, 767 F.2d 738, 742
(11th Cir. 1985) ("A defendant, by unreasonable silence or
intentional lack of cooperation, cannot thwart the law as to
appointment of counsel.").

   Part II.B.2. aptly sets forth the standard of review to apply
in resolving this appeal. Because in my view there is no rea-
son to go further, and to avoid confusing future litigants, I
would limit our statement of the proper standard of review to
that identified in part II.B.2.

  For these reasons, I concur in the judgment as to Part II.B.